DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G. G. Paulus et al. “Absolute-phase phenomena in photoionization with few-cycle laser pulses”, Nature 414, 182 (2001).

Regarding claim 1, Paulus et al. disclose: a system for determining an absolute carrier-envelope phase (CEP) of ultrashort laser pulses (page 183, left column, Fig. 2), comprising: a laser system for generating a laser beam including ultrashort optical pulses of a duration of less than 10 fs (6 fs laser pulse duration); an ultrabroadband quarter-wave plate (achromatic quarter-wave plate) configured to polarize the laser beam (page 183, left column, Fig. 2); a gas jet (gas jet indicated in blue) emitting a continuous jet stream into the laser beam (page 183, left column, Fig. 2); focusing optics (inherently 

Regarding claim 7, Paulus et al. disclose: a method of determining an absolute carrier-envelope phase (CEP) of ultrashort laser pulses comprising the steps of: converting linear polarized light to elliptical polarized light with a broad band quarter wave plate (polarization of laser pulse is changed to circular with quarter-wave plate, circularly polarized light is a subset of elliptically polarized light) (page 183, left column, Fig. 2); detecting a plurality of individual images for each of ultrashort laser pulses (using microchannel plates); and determining the absolute CEP of each of the ultrashort laser pulses with an angular streaking technique (determining absolute phase using angular distribution of photoelectrons) (page 183, left column, right column, 2nd full paragraph, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over G. G. Paulus et al. “Absolute-phase phenomena in photoionization with few-cycle laser pulses”, Nature 414, 182 (2001).

Regarding claim 2, Paulus as modified do not disclose: wherein the optical pulses are of a duration of approximately 4.3 fs.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a system for determining an absolute carrier-envelope phase of ultrashort laser pulses (pulse duration of 6 fs). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the pulse duration by routine experimentation.

Regarding claim 3, Paulus as modified disclose: wherein the ultrabroadband quarter-wave plate polarizes the laser beam by elliptically polarizing the beam (laser pulses circularly polarized, circularly polarized light is a subset of elliptically polarized light) (page 183, left column, Fig. 2)
Paulus as modified do not disclose: to an ellipticity between 0 and 1.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a system for determining an absolute carrier-envelope phase of ultrashort laser pulses comprising laser pulses that are elliptically polarized. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the ellipticity of the laser beam by routine experimentation.

Regarding claim 4, Paulus as modified disclose: wherein the ellipticity is approximately 0.9.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a system for determining an absolute carrier-envelope phase of ultrashort laser pulses comprising laser pulses that are elliptically polarized. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the ellipticity of the laser beam by routine experimentation.

Allowable Subject Matter
Claims 5, 6, 8-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 16-20 are allowed.
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a camera positioned to receive emissions from the detector arrangement; and a hardware 
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the focusing optics further include a concave mirror which directs the laser beam to a quarter waveplate (QWP), which thereby passes to a velocity map imaging (VMI) chamber.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the elliptically polarized strong electric field forms a polarization ellipse with a minor axis and a major axis, the method comprising at least one of the following two intermediate steps: determining a deflection angle between a measured minimum yield angle and the minor axis of the polarization ellipse for each of the ultrashort laser pulses; and determining the deflection angle between a measured maximum yield angle and the major axis of the polarization ellipse for each of the ultrashort laser pulses.”
Claim 11 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a beam splitter positioned to receive the laser beam, from which emanates a first beam and a second beam… and a second characterization system that characterizes the second beam using an f-to-2f system”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. S. K. Lee et al., “Coincidence ion imaging with a fast frame camera”, Rev. Sci. Instrum. 85, 123303 (2014).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828